DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed 9/08/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 9/8/2022 have been fully considered.  With regards to the 35 U.S.C. §112(b) Rejection, Applicant’s amendments have addressed these issues and are therefore withdrawn.  With regards to arguments concerning claim 12, Applicant’s arguments are persuasive and are therefore withdrawn.  However regarding claims, 7-11 similar arguments regarding claim 12 applies and therefore the rejection has been overcome.  Regarding claim 1 -7 new grounds of rejection are necessitated by Applicant’s amendment.
Terminal Disclaimer
The terminal disclaimer filed on 9/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,029184 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Murphy (US 2015/0211909 A1).	With respect to claim 1 Murphy teaches	A module comprising (See Abstract): 	an enclosure; (See Fig 6 Component Control box)	a processor disposed within the enclosure;  (See Fig 6 Component 34 processor)	a wireless transceiver disposed within the enclosure (See Para[0063] Alternatively, communications via the first or second sensor and a processor can be accomplished wirelessly or by any other suitable method.), ; 	a cable mounted to the enclosure;  (See Fig 6)	a first pressure sensor attached to an end of the cable distal from the enclosure; and (See Fig 6 Component 32A and See Para[0008]  the first sensor is an air pressure sensor generating a first signal corresponding to the pressure of the liquid at a bottom of the drum	a second pressure sensor disposed within the enclosure, (See Para[0062] and Fig 6 Component 32B)	wherein the processor is configured to cross-correlate readings from the first pressure sensor and the second pressure sensor to determine a net pressure  (See Para[0073] The method may include the step of configuring the processor 34 to subtract the ambient pressure outside the drum 24 from the pressure of the liquid 22 at a bottom of the drum 24. And See Para[0008]).
    PNG
    media_image1.png
    871
    551
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1) in view of Grice (US 2016/0002984 A1).
		With respect to Claim 2 Murphy is silent to the language of	The module of claim 1, wherein the cable is a flexible, outer jacket cable with a braided inner layer.	Nevertheless Grice teaches	wherein the cable is a flexible, outer jacket cable with a braided inner layer (See Para[0019]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy wherein the cable is a flexible, outer jacket cable with a braided inner layer such as that of Grice.	One of ordinary skill would have been motivated to modify Murphy because such a cable would be robust and functional in many situations and would be no more than predictable use of prior art elements according to their established functions.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1) in view of Stevenson (US 2015/0120515 A1).
	With respect to Claim 3 Murphy is silent to the language of	The module of claim 1, wherein the enclosure further comprises a hole and a hydrophobic vent cover to allow equalization of a pressure inside the enclosure.	However Stevenson teaches 	wherein the enclosure further comprises a hole and a hydrophobic vent cover to allow equalization of a pressure inside the enclosure. (See Para[0092])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy and equalize a pressure such as that of Stevenson.	One of ordinary skill would have been motivated to modify Murphy, because equalizing pressure between the interior and exterior of tank as fuel volume changes and/or as altitude and atmospheric pressure changes would allow for accurate results.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1) in view of Pennebaker (US 2013/0054159 A1)
	With respect to Claim 4 Murphy is silent to the language of	The module of claim 1, wherein the first pressure sensor and the second pressure sensor are digital microelectromechanical sensors.	Nevertheless Pennebaker teaches	wherein the first pressure sensor and the second pressure sensor are digital microelectromechanical sensors (See Para[0012]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy wherein the first pressure sensor and the second pressure sensor are digital microelectromechanical sensors such as that of Pennebaker.	One of ordinary skill would have been motivated to modify Murphy because such sensors would be useful for wireless communication and thus improve efficiency.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1) in view of Breed (US 2006/0220842 A1).

	With respect to Claim 5 Murphy is silent to the language of	The module of claim 1, further comprising: 	a location acquisition unit, configured to acquire a location item identifying a location of the enclosure; 	a memory, the memory comprising computer readable instructions that when executed by the processor in response to a power enable signal cause the location acquisition unit to automatically acquire the location item and cause the enclosure to transmit the location item, via the wireless transceiver, to a remote server a proximity sensor operably connected to the processor; and 	an indicator unit operably connected to the processor; 	wherein the memory further comprises computer readable instructions that when executed by the processor in response to an output signal from the indicator unit cause the indicator unit to produce a signal that corresponds to a status of the enclosure.	Nevertheless Breed teaches	a location acquisition unit, configured to acquire a location item identifying a location of the enclosure (See Para[0042]); 	a memory, the memory comprising computer readable instructions that when executed by the processor in response to a power enable signal cause the location acquisition unit to automatically acquire the location item and cause the enclosure to transmit the location item, via the wireless transceiver, to a remote server a proximity sensor operably connected to the processor (See Para[0049]); and 	an indicator unit operably connected to the processor (See Para[0063]); 	wherein the memory further comprises computer readable instructions that when executed by the processor in response to an output signal from the indicator unit cause the indicator unit to produce a signal that corresponds to a status of the enclosure (See Para[0088]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy and have a location acquisition unit and memory such as that of Breed.	One of ordinary skill would have been motivated to modify Murphy because knowing the location of the container would make sure the container is in the correct location and would be no more than predictable use of prior art elements according to their established functions.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0211909 A1) in view of Waldrop (US 2012/0067133 A1).


	With respect to Claim 6 Murphy is silent to the language of	The module of claim 1, wherein the processor further comprising software for optimization of the readings of first pressure sensor and the second pressure sensor.	Nevertheless Waldrop teaches	wherein the processor further comprising software for optimization of the readings of first pressure sensor and the second pressure sensor. (See Para[0027])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Murphy and optimize such as that of Waldrop.	One of ordinary skill would have been motivated to modify Murphy because such an optimization would improve management.


Allowable Subject Matter
Claims 7-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863